Abatement Order filed November 10, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00482-CV
                                  ____________

            KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                           V.

     SOUTHEAST TEXAS ENVIRONMENTAL LLC, ET AL, Appellees


                       On Appeal from the 80th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2007-55020


                             ABATEMENT ORDER

      The reporter’s record in this case was due July 13, 2016. See Tex. R. App. P.
35.1. The record was not filed. On July 22, 2016, this court ordered the court
reporter, Michelle Tucker, to file the record within 30 days. When the court reporter
failed to file the record as ordered, on September 2, 2016 this court ordered the court
reporter to file the record within 30 days, and instructed the court reporter that if the
record was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record.

      The record has not been filed with the court. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). Because the reporter’s record has not been filed timely as ordered,
we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at which
Michelle Tucker, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether Tucker
should be held in contempt of court for failing to file the reporter’s record timely as
ordered. We order the court to prepare a record, in the form of a reporter’s record,
of the hearing. The judge shall make findings of fact and conclusions of law, and
shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by December 12, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.

                                    PER CURIAM